                         Case 1:20-cv-00200-JSR Document 58 Filed 06/29/20 Page 1 of 3

                                          •
P e R KI N S C Ol e                                                                     7 0 0 1 3 t h Street. N W
                                                                                        S u it e 8 0 0
                                                                                                                                                  G + 1. 2 0 2 .6 5 1, .6 2 0 0
                                                                                                                                                  0 + 1. 2 0 2 .6 5 4 .6 2 1 1
                                                                                        W a s hi'l gt o n. D . C.2 0 0 0 5 -3 9 6 0                     P er ki n s C oi e .c o m


J u n e 2 9, 2 0 2 0
                                                                                                                                                  T err e n c e J _ Wi. k b er g
                                                                                                                                      T Wi. k b er g @ p er ki n s c oi e. c o m
VI A E C F - R E D A C T E D F O R P U B L I C FI LI N G                                                                                          D. + 1. 2 0 2 .6 5 4 .6 2 0 1
                                                                                                                                                  F.   + 1. 2 0 2 .6 5 4 .9 1 4 9
T h e H o n or a bl e J e d S. R a k off , U nit e d S t at es Di stri ct J u dg e
U nit e d St at e s D i stri ct C o wi f or t h e S o ut h er n Di s tri ct of N e w Y or k
5 0 0 P e arl Str e et
N e w Y or k , N Y 1 0 0 0 7

R e:                C a m e gi e I n st_ of W as h et al v. F e ni x Di a m o n d s L L C , 2 0- c v- 2 0 0 ( J S R)

Y o m H o n o r:

P m su a nt t o Y o m H o n or ' s i n st m cti o n s d uri n g t h e J u n e 2 5 t ele p h o ni c h e ari n g , a n d f oll o wi ng a
m e et a n d c o nf er o n J u ne 2 6 , Pl ai ntiffs C ar n e gi e I ns tit uti o n of W a s hi n gt o n a n d M 7 D C o r por ati o n
( c oll e cti v el y, "Pl ai ntiff s ") su b mit t his l ett er bri ef re g ar di n g t h eir re q u e st f or o r ders t o c o m p e l
pr o d u c ti o n s fr o m D ef e n d a nt F e ni x Di a m o n d s L L C ('' F eni x ") a n d t hir d p art y L u x e l nte llig e n c e
L L C ( "L u x e " ), a m ar k eti n g a n d br a n d m a n a g e m e nt f n m r esp o n si bl e f or m a n y of F e ni x' s
m ar k eti n g o p er ati o n s.

I.                  M oti o n t o C o m p el T e c h ni c a l D o c u m e n ts a n d T hi n g s F r o m F e ni x

S i nc e th e str ut of t his litig a tio n, F e ni x h a s cl ai m e d t hat it h a s n o c o ntr ol r el atio n s h i p wit h c e ita i n
c o m p a ni e s t h at h ol d k e y e vi d e n c e . T hi s i n cl u d es t h e c o m a n E m b I nt er n atio n al I n c.
('' Em b y "), a n a lle g e d t hir d p ait y e nti t y w hi c h s h ai· es                                                wit h F e ni x , a n d
fr o m w hi c h Pl ai ntiff s h a d t o c o n d u ct t hir d p art y di s c o v er y a n d d e p o siti o n t o s e cur e m at eri al
e m a ils a n d i nf or m ati o n a b o ut F e ni x' s li c e ns i ng, pr o c e s s e s , s a le s , a n d c m p or at e st:m ct ur e.1
A n ot h er su c h c o m p a n y is N o u v e a u Di a m o n d s (" N o u v e a u " ), w hi c h all e g e dl y m n s F e ni x ' s
m a n uf a ct uri n g f a ciliti es i n I n dia.

B a s e d o n F e ni x ' s r e pr es e nt ati o n t h at it h a d n o c o ntr ol o v er N o u v e a u , its d o c u m e nt s, or its
m a n uf a ct mi n g pr o c e s s e s , Pl ai nt iffs w e r e f or c e d t o s e ek k e y t e c h ni c a l e vid e n c e t hr o u g h a H a g u e
C o n v e nti o n L ett er of R e q u e st, a c u m b er s om e pr o c e ss t h at t oo k ti m e a n d j u di ci al r es our c e s. Si n c e
t h e n, di s c o v er y h a s m a d e cl e ar- i n t w o w a y s - t h at F e ni x d o e s, i n f a ct, e x er c is e c o ntr ol o v e r
N o u v e a u, its d o c u m e nt s, a n d its f a ciliti es.

Fir st, F e ni x ' s i nt er n al d o c u m e n ts, i n cl u di n g m a n y a ut h or e d b y F e ni x ' s o w n er ,
r e v e al t hat it o w n s a n d c o ntr o ls t h e g r o wi n f a ciliti es o st e n s i bl o er at e d b N o
~ 1 9 4 2 5 ( " Fe ni x Di a m o n d s o w n s
-               -"); F D 0 2 1 8 5 0 ( " W e ar e

1
  I n f a ct, t he hi g hl y m at eri a l e mai l s su b mitt e d b y F e ni x f or i n c a m er a pri v il e g e re vi e w o n Fri d a y
w e r e not r o vi ~ e - r o d u cti o n, alt h o u g h F e ni x ' s o w n er a n d pr e s i d e nt
                              IS_                               _




P erl o ns C o e L L P
                         Case 1:20-cv-00200-JSR Document 58 Filed 06/29/20 Page 2 of 3



T h e H o n or a bl e J e d S. R a k off
J u n e 2 9, 2 0 2 0
Page2

                                                                                        ... " · 2   F D 0 2 2 3 8 3 ( " Wit h o ur
                                                                                                             ... W e c a n g o fr o m
                                                                                                        ...") ; F D 0 5 4 1 9 5 ( " W e h a v e
                                                                                                       D 2 3 3 2 1 6 ~ oft h e
                                                                                                       F e ni xi s a -


 S e c o n d , sin c e f or ci n g Pl ai ntiff s t o is su e a H a g u e r e qu e st , F e ni x ' s c o u n s el h a s i n e x pli c a bl y
 pr o d u c e d o v er 2 5 0 " d o cu m e nt s "- all e g e dl y o n b e h alf of N o u v e a u , a n d o ut si d e of H a g u e
 pr o c e d ur e . T h e s e " d o c u m e nt s " ar e s e lf-s e1v i n g d e cl ar ati o n s, p h o t os, a n d v i d e os w hi c h a p p e ar t o
 b e cr e ate d f or t hi s liti g ati o n or c ar ef u lly c ur at e d i n a n att e m pt t o d e m o n str at e n o ni nfr in g e m e nt.
 T h e t ailo r e d pr o d u cti o n s h o w s t h at F e ni x is a bl e t o o bt ai n t e c h ni c al i nf 0 1 m ati o n fr o m its
 m a n uf a ct u ri n g f a ciliti es, a n d t h at F e ni x h a s a c c e s s t o N o u v e a u ' s e m pl o y e e s , do c u m e nt s ,
 f a ciliti es, a n d s o ur c e c o d e 3 -- e v e n t o t h e p oi nt of in str u ct in g N o u v e a u t o r u n c e 1t ai n f a v or a bl e
 e x p eri m e nt s. M e a n w h il e, F e n i x h a s wit h h el d all ot h er u n d erl yi n g d o c u m e nt s all e g e dl y i n
 N o u v e a u' s p o s s e s si o n , i n cl u di n g t h e pr o c e s s "re ci p e s " t h at ar e at t h e h er u 1 of t hi s c ~                e
                     e nt pr o vi d e d t o t h e C o urt f or i n c a m er a r e vi e w o n Fri d a y su g g e sts ar e '-
                      " ). A w aiti n g r es p on si v e i nf 0 1 m ati o n t hr o u g h t he H a g u e c o n v e nti o n m a y t a ke
     o         0 1 m o r e, a n d t h e C o mt h a s i n di c at ed t h at it will n ot d e la y t h e c a s e f or c o m pl eti o n of t h at
-pr o c e s s . T hi s c o u l d le a v e Pl ai ntiffs wi t h out d o c u n 1 e nt s i m p ort a nt f or s h o wi n g i nfri n g e m en t - b ut
 gi v e F e ni x t h e c h a n c e t o s w a y t h e j ur y wit h its h a n d -pi c k e d m at e ri al.

F e ni x sh o ul d n ot b e p er mitt e d t o u s e t h e all e g e d c oi p or at e di s ti n cti o n fr o m N o u v e a u Di a m o n d s
as b ot h a s w or d a n d a s hi el d. F e ni x m u st pr o d u c e all t e c h ni c al d o c u m e nt s i n its c o ntr ol , w h et h er
or n ot t ho s e d o c u m e nt s ar e all e g e dl y h e l d b y a f or ei g n e ntit y su bj e ct t o t h e H a g u e C o n v e nti o n.
S e e I n r e Fl a g T el e c o m H ol di n gs , Lt d. S e c . Liti g. , 2 3 6 F. R . D. 1 7 7 , 18 0- 1 8 3 ( S.D . N. Y. 2 0 0 6) ; s e e
als o L e s e r v. U S. B a n k N A ., N o. 0 9- C V- 2 3 6 2 ( K A M)( A L C), 2 0 1 0 W L 1 9 4 5 8 0 6 , at * 2
( E. D. N. Y. M a y 1 3 , 2 0 10) ( " Alt h o u g h Pl ai ntiff m a y n ot o w n or c o ntr o l t h e n a m e d e ntiti e s, hi s
affili ati o n wi t h t h e m i n t hi s i n st a n c e gi v e s hi m c o ntr ol o v er t h e r e q u e st e d d o c u m e nt s as t h at t e 1 m
is d efi n e d i n r elat io n t o di s c o v e1 y o bli g ati o n s. ")

Pl ai ntiff s r e s p e ctf ull y a s k t h e C o m 1 t o or d er t h at su c h pr o d u cti o n b e c o m pl et e d b y J uly I 0, s o
Pl ai ntiffs m a y h a v e o n e m o nt h t o r e vie w a n d ut ili z e t h e i nf or m ati o n i n t he ir e x p ert di s cl o s ur es


2F e ni x h a s m a d e t his st at e m e nt t o at l e a st a d o z e n pr o s pe cti v e c u st o m er s. S e e , e. g. , F D 0 2 l 8 5 2 ,
F D 0 2 7 7 0 5 , F D 0 2 7 7 0 6 , F D 0 2 7 7 1 0 , F D 0 2 7 7 1 1 , F D 0 2 7 7 1 2 , F D 0 2 7 7 1 3 , F D 0 2 7 7 1 4 , F D 0 2 7 7 1 5,
F D027753 ,F D 0 2 7 7 5 4 ,F D 0 2 7 7 5 5 ,F D 0 2 7 7 5 6,F D 0 2 7 7 5 7 ,F D029741 ,F D 0 3 0 1 6 2 ,F D 0 3 0 1 6 3 ,
F D 0 3 0 1 6 4 , F D 0 3 0 1 6 5 , F D 0 3 0 1 9 4, F D 0 3 0 2 0 8.
3
  F e ni x ' s off er of s our c e c o d e r e vi ew pl ai nl y d e m o n str at e s t h at F e n i x h a s a c c e s s a n d c o ntr ol o v er
t h e m o st s en s iti v e t e c h ni c al d et ail s u n d erl yi n g its m a n uf a ct uri n g pr o c e ss. Y et F e ni x i n e x pli c a bly
still r ef us e s t o pr o d u c e t h e pr o c e s s pr u· am et ers a n d r eci p es t h at r u·e a p pli e d b y t h e s o ur c e c o d e .


P erl o ns C o e L L P
                         Case 1:20-cv-00200-JSR Document 58 Filed 06/29/20 Page 3 of 3



T h e H o n o r a ble J e d S. R a k o ff
J u ne 2 9 , 2 0 2 0
P a ge 3

d u e A u g u st 7. F e ni x ' s pr o d u cti o n s h o ul d i n cl u d e:

•                    Pr oc e s s r e ci p es a n d c o n diti o n s;
•                   Gr o wt h lo g s a n d n m r e p orts;
•                    S our c e c o d e f or t he C V D m a chi n e s ' Pr o g r a m ma bl e L o gi c C o n tr oller a n d a ll v e r si o n s of
                    all c o ntr ol p ar a m et er s t h ey u s e ;
•                    Do c u m e nt s s h o w i n g e q ui p me nt c a p a biliti e s, e. g. , u s er m a n u al s, B O M s, sc h e ma ti cs, et c.;
•                   D o c u m e nt s sh o w i ng a n y c o m p e n s ati o n f or e mi s s i vity ( e. g., i n t h e p yr o m et er s t hro u g h
                    setti n g s) or s t a n d ar diz ati o n of t em p er at m e s e n si n g e q ui p m e nt ;
•                    D o c u m ent s de s c ri bi ng t h e d e v e l o p me nt of t h e m a n uf a ct uri n g a n d a n n e ali n g p r o ce s s e s ;
•                   S a m pl e s of F e ni x ' s di a m o n d s at v a rio u s st a g e s of m a n uf a c t me a n d pr e p ar a tio n. 4

II.                 M oti o n t o C o m p e l D o c u m e nt s f r o m L u x el n t elli g en c e L L C

Pl ai ntiff s' c o u n s el ar e pl e a s e d t o r e p ort t h at, aft er t h eir m e et a n d c o nf er wit h L u x e ' s c o u n s e l at
L e y di g, V o it & M a y e r (t he s am e c o u n s el r e pr ese nti n g F e ni x , E m b y, a n d E m b y' s o w n er ), L u x e
h a s a gr e e d t o pr o d u c e d o c u m e nt s r es p o n si v e t o Pl ai ntiff s' su b p o e n a ( a) r el at e d t o t he pr o m o tio n I
m ar k e ti ng or s al e of C V D di a m o n ds s ol d or o ffer e d f or sal e b y F e ni x Di a m o n d s L L C or a n y
F e ni x E n tit y5 , i n cl u di ng fi n a nc i al i nfo 1 m a tio n, or ( b) r el at e d t o t he M a n u f a ct ure of C V D
di a m o n d s s o l d or o ffe r e d f or sal e b y F e ni x Di a m o n d s L L C or a n y F e n i x E nti t y.

Pl ai nti ff s a nti ci p ate a ti m ely pr o d u cti o n fro m L u x e wit h suffi ci e nt ti me f or Pl ai ntif f s t o utili z e
t h e pr o d u c e d i nf o 1 m ati o n i n e xp e 1 1 r e po 1 1 s. Pl ai ntiff s r es erv e t h e rig ht t o s e e k a d at e c e 1 1 a i n f or
pr o d u cti o n fro m t h e C o m 1 or a n e x t e n sio n of d e a dli n e s if s u c h pr o d u c tio n i s n ot pr o m pt.

R e s p e c tf ully s u b mitt e d,

Isl

T e rr e n ce J. W i k ber g

T J W :rls

c c:                C o u n s e l of r ec o r d ( vi a E C F)

4
  T o b e cl e ar, F e ni x h a s a c k n o w l e dg e d t h at it c a n pr o v i d e di a m o n d s a m pl e s , b ut s e e k s t o stri ctl y
li mit Pl ai ntiff s' a c c e s s t o t ho s e s a m pl e s (t o t h e eff e ct t hat Pl a i ntiffs c a n n ot s ci e ntifi c all y a n al y z e
t h e m) o n t h e b a si s t hat t h e di a m o n d s '' b elo n g t o N o u v e a u . "




P erl o ns C o e L L P
